            Case 1:20-mc-91393-DJC Document 16 Filed 01/21/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
                v.                            )       M.B.D. Case No. 20-mc-91393-DJC
                                              )
DELVEN CARVALHO-CENTEIO,                      )
                                              )
       Defendant                              )


                ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

       Upon consideration of the motion seeking an order of continuance and

excludable delay, to which defendant Delven Carvalho-Centeio has assented through his counsel,

the Court finds as follows:

       1.       This case was initiated against the defendant in June 2020 by a criminal complaint in

United States v. Michael Brandao et al, Case No. 20-MJ-06383-MPK. The government has

provided initial discovery to the defendant, and has supplemented that discovery. Counsel for the

parties have had discussions regarding a possible resolution of the case. The defendant is presently

reviewing an offer to resolve the case from the government. The requested continuance will allow

the defendant to continue preparing for any trial, as well as to meet and confer with his counsel

regarding the pending resolution offer by the government.

       2.       Accordingly, in light of all of the above, the ends of justice served by granting the

requested continuance, and excluding the time period from January 20, 2021 through and including

February 25, 2021 from the speedy trial clock, outweigh the best interests of the public and the

defendants in a speedy trial pursuant to the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and

Sections 5(b)(7)(B) and 5(c)(1)(A) of the Plan for Prompt Disposition of Criminal Cases for the

United States District Court for the District of Massachusetts (effective December 2008).
         Case 1:20-mc-91393-DJC Document 16 Filed 01/21/21 Page 2 of 2




       Accordingly, the Court hereby grants the motion and ORDERS that, pursuant to the Speedy

Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)of the Plan for Prompt

Disposition of Criminal Cases, (1) the date on which an indictment or information must be filed is

continued to February 25, 2021; and (2) the period from January 20, 2021 through and including

February 25, 2021 is excluded from the speedy trial clock and from the time within which an

indictment or information must be filed.



                                      _________________________________________
                                      HON. DENISE J. CASPER
                                      UNITED STATES DISTRICT JUDGE

DATE: January 21, 2021




                                                2
